Citation Nr: 0918980	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for allergies and/or 
sinus condition (previously characterized as allergic 
rhinitis, hay fever) has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1971.

By way of history, the RO initially denied service connection 
for "allergic rhinitis, hay fever" in a December 1971 rating 
decision.  The Veteran was provided notice of the decision, 
but did not file an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2006 rating decision in which the RO denied 
service connection for, inter alia, claimed allergies and/or 
sinus condition.  The Veteran filed a notice of disagreement 
(NOD) in February 2007; and the RO issued a statement of the 
case (SOC) in January 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2008.

The Board out that, however characterized, the RO denied the 
claim because new and material evidence had not been 
presented to reopen the claim.  Moreover, although the 
Veteran has described the condition for which service 
connection is sought slightly differently, a review of the 
claim reveals that the Veteran is essentially seeking service 
connection for essentially the same manifestation of symptoms 
(and, hence, underlying condition(s)) addressed in the prior 
denial.  Hence, the claim has properly been characterized as 
a claim to reopen the previously denied claim (as reflected 
on the title page).  See Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008). 

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In December 2008, the RO remanded the matter on appeal to the 
RO for further action.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in March 2009 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration. 

As a final preliminary matter, the Board notes (as noted in 
December 2008), that, during the May 2008 hearing, the 
Veteran raised the issue of entitlement to service connection 
for an ankle or leg condition.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board, 
and is, again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  In a December 1971 decision, the RO denied service 
connection for allergic rhinitis, hay fever.  Although 
notified of the denial in a letter issued soon thereafter, 
the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
RO's December 1971 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for disability now claimed as allergies 
and/or sinus condition, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1971 RO decision that denied service 
connection for allergic rhinitis, hay fever is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2. As no evidence received since the RO's December 1971 
denial is new and material, the criteria for reopening the 
claim for service connection allergies and/or sinus condition 
(previously characterized as allergic rhinitis, hay fever) 
are not met.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (as in effect for claims filed 
since August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In a post-rating letter dated in January 2009, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to satisfy the elements of the 
underlying claims for service connection, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.   
June 2005, August 2005, April 2006 letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The April 2006 
letter, as well as a separate, March 2006 letter, furnished 
the Veteran notice that meets the Dingess/Hartman 
requirements as to disability rating and effective date.  

Additionally, the January 2009 letter notified the Veteran 
that his claim for service connection for allergies and/or 
sinus condition, had been previously denied, and that the RO 
needed new and material evidence to reopen the claim.  The 
letter specifically advised the Veteran that, in order to be 
considered material, the evidence must pertain to the reasons 
the claim was previously denied and specifically advised him 
of the reasons for the previous denial-i.e., that the 
evidence did not show that he had a disability incurred or 
aggravated in service (to include that hay fever was not 
considered a disease or injury as these terms are used under 
the law).  It also informed the Veteran that, in order to be 
considered new and material, the evidence would have to raise 
a reasonable possibility of substantiating the claims, and 
could not simply be repetitive or cumulative of the evidence 
of record at the time of the previous denial.  The Veteran 
did not respond to this notification letter.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the arch 2009 SSOC reflects 
reajudication of the claim.  Hence, although the described 
notice post-dates the rating decision on appeal, the Veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
objective evidence associated with the claims file consists 
of the Veteran's service treatment records (STRs), the report 
of a November 1971 VA examination, and private medical 
records from several medical care providers dated from 1996 
to 2005.  Also of record and considered in connection with 
the appeal is the transcript of the May 2008 Board hearing, 
as well as various written statements provided by the 
Veteran, and by his spouse, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Diseases of allergic etiology, including bronchial asthma and 
urticaria (hives), may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380.

The Veteran's original claim for service connection allergic 
rhinitis, hay fever was denied in a December 1971 RO 
decision.  The decision was based on the Veteran's STRs and 
the report of a November 1971 VA examination.  These STRs 
reflect no complaint, finding or diagnosis pertinent to an 
allergic disorder.  The November 1971 examination report 
reflects that the Veteran gave a clinical history of having 
had hay fever symptoms since March 1971, while he was on 
active duty; the diagnosis was allergic rhinitis-hay fever.  
The RO noted that hay fever was considered to be a 
constitutional or developmental abnormality and not a 
disability under the law.  Moreover, while the November 1971 
examination report includes a notation allergy scratch 
testing that was consistent with allergies to certain 
substances, and a diagnosis of allergic rhinitis, hay fever, 
there was no indication that this disorder was related to 
service.  

Although notified of the December 1971 decision in a letter 
issued soon thereafter, the Veteran did not initiate an 
appeal.  Therefore, the decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this appeal, the Veteran sought to reopen his claim for 
service connection in June 2005.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. As indicated by the regulation cited above, 
and by judicial case law, "new" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Here, as indicated above, the last final denial 
pertinent to the claim was the December 1971 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial 
consists of private treatment records from several medical 
care providers, dated from 1996 to 2005, the transcript of 
the May 2008 hearing, and various written statements provided 
by the Veteran and his spouse.

The private treatment records do not show any ongoing 
treatment for allergic rhinitis or a sinus disorder, and the 
statements from the Veteran's spouse refer to disabilities 
not related to this appeal, but to other disorders for which 
service connection had been claimed.  As such, while this 
evidence is new in the sense that it was not previously 
before decision makers, this evidence is not material because 
it is not relevant to the claim; hence, it does not relate to 
an unestablished fact necessary to substantiate claim, or 
provide a reasonable possibility of substantiating the claim.  

While the Veteran testified that he had been in receipt of 
treatment for a sinus disorder, he failed to respond to a 
request for information that would have enabled VA to obtain 
those records.  Hence, there is no medical evidence that he 
currently suffers from an actual sinus disability, and 
likewise, no medical evidence that any such disability is 
medically related to service.  The Board points out that 
evidence consisting primarily of records of treatment many 
years after service that does not indicate that the condition 
is service connected is not new and material evidence upon 
which the claim may be reopened.  See Cox v. Brown, 5 Vet. 
App. 95 (1993).  

Moreover, to whatever extent the Veteran attempts to 
establish that claimed disability was incurred in or 
aggravated by military service on the basis of lay 
assertions, alone, such evidence must fail.  Any statements 
by the Veteran's in this regard would be redundant of 
assertions made in connection with the prior claim, and, 
thus, are not new for purposes of reopening the claim.  
Moreover, in any event, neither the Veteran nor his wife is 
shown to be other than a layperson without appropriate 
medical training and expertise to competently render a 
probative (persuasive) opinion on a medical matter-such as a 
medical diagnosis, or opinion as to etiology of a disability.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions in this 
regard have no probative value.  For these reasons, where, as 
here, resolution of the previously denied claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that no 
new and material evidence to reopen the claim for service 
connection at issue has been received.  As such, the 
requirements for reopening are not met, and the December 1971 
RO decision remains final.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit- of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for allergies and/or sinus condition (previously 
characterized as allergic rhinitis, hay fever) has not been 
received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


